Title: Joseph McCoy to Thomas Jefferson, 3 July 1809
From: McCoy, Joseph
To: Jefferson, Thomas


            Sir Philadelphia, July 3, 1809.
            A Youth, who is fond of making Verses, takes the liberty of sending you one of his little Poems, to which he has ventured to affix your name. Perhaps, if adopted, the Expedient would prove a very silly one. Little qualified to decide on this point, I have pleased myself with the thought of some good effects it might produce, without knowing what bad ones they would bring along with them, or whether consistently with its dignity & duties, legislative authority might descend to the subject. Superlative wisdom, however is not always expected in a fanciful trifle; & though I my little effusion may contain some truths, as a spontaneous offering of respect, I must beg it may be estimated, rather by the motives with which it is tendered, than by its own value.
            With the greatest veneration,
            Sir, Your obt Servt Joseph McCoyNo 3, Lombard St
          